 

 

 

 

 

KIMBERLY-CLARK CORPORATION

GLOBAL BUSINESS PLAN

SEVERANCE PAY PLAN

 

 

 

 

Effective November 4, 2005

(For Terminations on or after July 22, 2005 as

a result of the Global Business Plan Initiative)

 

 


--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

 

 

ARTICLE

TITLE

 

 

I

NAME, PURPOSE AND EFFECTIVE DATE OF PLAN

 

 

II

DEFINITIONS

 

 

III

ELIGIBILITY AND PARTICIPATION

 

 

IV

SEVERANCE BENEFITS

 

 

V

PLAN ADMINISTRATION

 

 

VI

LIMITATIONS AND LIABILITIES

 

 

APPENDIX A - COVERED EMPLOYERS

 

APPENDIX B- JACOBS ENGINEERING GROUP INC. MANAGEMENT APPROVED GROUP TERMINATION
SEVERANCE PAY

 

 

 

1

 


--------------------------------------------------------------------------------



 

 

ARTICLE I

 

NAME, PURPOSE AND EFFECTIVE DATE OF PLAN

 

1.1

Name of the Plan. Kimberly-Clark Corporation (the “Corporation”) hereby
establishes this special one-time severance pay plan for its Employees, to be
known as the Kimberly-Clark Corporation Global Business Plan Severance Pay Plan
(the “Plan”) as set forth in this document. The Plan is intended to qualify as
an employee welfare benefit plan within the meaning of Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

 

1.2

Purpose of the Plan. The purpose of the Plan is to provide a special one-time
termination benefit for Eligible Employees affected by an involuntary
termination of employment caused solely as a result of the Global Business Plan.
The Plan is not intended as a enhancement to the ongoing termination benefit
plan of the Corporation, the Kimberly-Clark Corporation Severance Pay Plan, and
is limited to the specific termination event of reductions in force pursuant to
the Global Business Plan and applies for the specified period for terminations
of employment from July 22, 2005 through December 31, 2008. The Plan is not
intended as a replacement or substitution for any confidentiality or noncompete
agreement between an Employee and Employer executed prior or subsequent to the
effective date of the Plan

 

1.3

Effective Date and Specified Period of the Plan. The Plan is adopted on November
4, 2005, to apply to terminations (i) on or after July 22, 2005 and (ii) prior
to January 1, 2009.

 

ARTICLE II

 

DEFINITIONS AND CONSTRUCTION

 

2.1

Definitions. When the following words and phrases appear in this Plan, they
shall have the respective meanings set forth below unless the context clearly
indicates otherwise:

 

 

(a)

Board: The Board of Directors of the Corporation.

 

 

(b)

Cause: Any termination of employment which is classified by the Employer as for
cause, including but not limited to: (i) unsatisfactory performance of duties,
or inability to meet the requirements of the position; (ii) any habitual neglect
of duty or misconduct of the Employee in discharging any of his duties and
responsibilities; (iii) excessive unexcused, or statutorily unprotected
absenteeism or inattention to duties; (iv) failure or refusal to comply with the
provisions of the Employer’s personnel manual or any other rule or policy of the
Employer; (v) misconduct, including but not limited to, engaging in conduct
which the Committee reasonably determines to be detrimental to the Employer;
(vi) disloyal, dishonest or illegal conduct by the Employee; (vii) theft, fraud,
embezzlement or other criminal activity involving the Employee’s relationship
with the Employer; (viii) violation of any applicable statute, regulation, or
rule, or

 

2

 


--------------------------------------------------------------------------------



 

provision of any applicable code of professional ethics; (ix) suspension,
revocation, or other restriction of the Participant’s professional license, if
applicable; or (x) the Employer’s inability to confirm, to its sole
satisfaction, the references and/or credentials which the Participant provided
with respect to any professional license, educational background and employment
history.

 

 

(c)

COBRA: Consolidated Omnibus Budget Reconciliation Act of 1985.

 

 

(d)

Code: The Internal Revenue Code of 1986, as amended from time to time, and as
construed and interpreted by valid regulations or rulings issued thereunder.

 

 

(e)

Committee: The committee appointed to administer and regulate the Plan as
provided in Article V.

 

 

(f)

Comparable Position: A position offered to an employee will be considered a
Comparable Position under this Plan unless any of the following apply (i) the
Earnings of such position are less than 85% of the Earnings of the employee on
the date of such offer, (ii) the Employee’s new work location meets the minimum
distance requirement for the deductibility of employees' moving expenses under
section 217(c)(1) of the Code, (iii) the position offered to the Employee is not
eligible to participate under MAAP if the Employee’s current position is
eligible to participate under MAAP, or (iv) if a salaried Employee is offered a
job that is two levels or more lower as defined by the Corporate Compensation
Department.

 

 

(g)

Earnings: The base salary of an Eligible Employee at his or her stated hourly,
weekly, monthly or annual rate on his Termination Date. If Eligible Employee is
a full-time Employee, Earnings are the hourly pay rate (excluding shift
differential) times 40 (hours). If Eligible Employee is an Employee who works
less than 40 hours per week, Earnings are the hourly pay rate (excluding shift
differential) times the Employee’s regularly scheduled hours per week. Earnings
do not include overtime pay or other remuneration for all Eligible Employees.
The calculation of a week of Earnings shall be made subject to any applicable
Committee rule.

 

 

(h)

Effective Date: This Plan is effective with respect to terminations on or after
July 22, 2005, or with respect to a particular Subsidiary, such later date as of
which the Committee deems such Subsidiary to be an Employer, or as of any later
date set forth in Appendix A.

 

 

(i)

Eligible Employee: An hourly Employee not covered by a collective bargaining
unit, or salaried Employee, on the regular payroll of an Employer. For purposes
of this subsection, “on the regular payroll of an Employer” shall mean paid
through the payroll department of such Employer, and shall exclude employees
classified by an Employer as intermittent or temporary, and persons classified
by an Employer as independent contractors, regardless of how such employees may
be classified by any federal, state, or local, domestic or foreign, governmental
agency or instrumentality thereof, or court.

 

 

(j)

Employee: A person employed by an Employer.

 

 

3

 


--------------------------------------------------------------------------------



 

 

 

(k)

Employer: The Corporation and each Subsidiary which the Committee shall from
time to time designate as an Employer for purposes of the Plan. A list of
Employers is set forth in Appendix A.

 

 

(l)

Global Business Plan. The reduction in force initiative that has been approved
for 2005 through 2008 pursuant to the Corporation’s Global Business Plan
Initiative.

 

 

(m)

Kimberly-Clark Corporation Severance Pay Plan. The Kimberly-Clark Corporation
Severance Pay Plan or any successor plans.

 

 

(n)

MAAP: The Management Achievement Award Program or any successor plans.

 

 

(o)

MAAP Eligible: Eligible Employees who as of their date of termination of
employment meet the eligibility requirements to participate under MAAP.

 

 

(p)

Participant: An individual who has met the eligibility requirements to receive
Severance Pay pursuant to Article III.

 

 

(q)

Plan Year: A twelve calendar month period beginning January 1 through December
31.

 

 

(r)

Severance Pay: Payment made to a Participant pursuant to Article IV hereof.

 

 

(s)

Subsidiary: Any corporation, 50% or more of the voting shares of which are owned
directly or indirectly by the Corporation, which is incorporated under the laws
of one of the States of the United States.

 

 

(t)

Termination Date: The date an Employee quits, is discharged or laid off,
involuntarily separated, retires or dies.

 

 

(u)

Years of Service: An Employee shall be credited with a Year of Service for each
year commencing with the Employee’s vacation eligibility date as maintained by
the payroll department of such Employer until the Employee’s Termination Date,
rounded to the nearest whole year of service. Notwithstanding any provision in
the Plan to the contrary, an Employee’s credited Years of Service shall be
reduced to the extent such Years of Service have previously been used to
calculate a prior severance payment to the Employee.

 

2.2

Construction: Where appearing in the Plan the masculine shall include the
feminine and the plural shall include the singular, unless the context clearly
indicates otherwise. The words “hereof,” “herein,” “hereunder” and other similar
compounds of the word “here” shall mean and refer to the entire Plan and not to
any particular Section or subsection.

 

 

4

 


--------------------------------------------------------------------------------



 

 



 

ARTICLE III

 

ELIGIBILITY AND PARTICIPATION

 

3.1

Participation. An Eligible Employee shall become a Participant on the later of
the Effective Date or the first day actively employed by an Employer.

 

3.2

Eligibility. Each Participant whose employment is involuntarily terminated as a
result of the Global Business Plan shall be eligible to receive Severance Pay;
provided, however, that Severance Pay shall not be paid to any Participant who:

 

 

(a)

is terminated for Cause;

 

 

(b)

is terminated during a period in which such Participant is not actively at work
(i.e. has been on leave) for more than 25 weeks, except to the extent otherwise
required by law;

 

 

(c)

voluntarily quits or retires;

 

 

(d)

dies;

 

 

(e)

is offered a Comparable Position as defined in Section 3.5 below;

 

 

(f)

terminates employment prior to the last day of employment prescribed for such
individual by the Employer; or

 

 

(g)

is eligible to receive payment under any other severance plan of the
Corporation, including, but not limited to, the Kimberly-Clark Corporation
Severance Pay Plan.

 

3.3

Duration. A Participant remains a Participant under the Plan until the earliest
of:

 

 

(a)

the date the Participant is no longer an Eligible Employee;

 

 

(b)

the Participant’s Termination Date;

 

 

(c)

December 31, 2008; or

 

 

(d)

the date the Plan terminates.

 

3.4

Severance Agreement and Release. No Participant shall be entitled to receive
Severance Pay hereunder unless such Participant executes a Separation Agreement
and Full and Final Release of Claims, in the form required by the Corporation,
within the 45-day period specified for such individual therein and such
Participant does not revoke such Severance Agreement and Release in writing
within the 7-day period following the date on which it is executed.

 

 

5

 


--------------------------------------------------------------------------------



 

 

3.5

Comparable Position. Severance Pay shall not be paid to any Employee whose
employment is involuntarily terminated related to

 

 

(a)

any separation or reorganization of the Corporation including, but not limited
to, a sale, spin-off or shutdown of a portion of the Corporation, including but
not limited to a portion of a mill or other location, if such Employee is
offered a Comparable Position with the successor entity,

 

 

(b)

the outsourcing of an Employee to a company other than an Employer, in which
such Employee is offered or continues in a Comparable Position, or

 

 

(c)

any elimination of a job function or transfer of an Employee’s position in which
such Employee is offered a Comparable Position with the Corporation

 

ARTICLE IV

 

SEVERANCE BENEFITS

 

 

4.1

Severance Pay. A Participant’s Severance Pay shall be determined as follows:

 

 

(a)

Each individual who is eligible for the Severance Pay, as provided in Article
III above, shall receive, the following number of weeks of Earnings for each
Year of Service. In addition, Participants shall be eligible to receive medical
continuation coverage under COBRA for the following number of months without
payment of the applicable premium should the Participant timely elect COBRA
medical continuation coverage. Also, the following outplacement assistance
services as determined by the Corporation, and three months of Employee
Assistance Program services, shall be provided Participants. Cash payment, COBRA
and outplacement coverage details:

 

 

Employer Group

Minimum weeks of service

Weeks of Severance Pay per Years of Service

Months of Medical Continuation Coverage under COBRA

Period of Outplacement services

MAAP Eligible

26

2

6

6 months

Salaried exempt

12

1.5

4

3 months

Salaried nonexempt

6

1

3

2 weeks

Production (non union)

6

1

3

2 days

 

 

(b)

Notwithstanding the foregoing, a Participant who would otherwise be eligible for
the Severance Pay and other benefits as provided in Section 4.1(a) above, and
who elects to retire with an unreduced pension benefit under the 46th

 

6

 


--------------------------------------------------------------------------------



 

Amendment of the Pension Plan, relating to an early retirement program approved
by management pursuant to the Global Business Plan Initiative, shall receive in
lieu of the Severance Pay and other benefits provided under Section 4.1(a),
Severance Pay of $10,000.

 

 

(c)

Severance Pay shall be paid as a lump sum cash payment made as soon as
practicable following a Participant’s Termination Date, but no later than the
earlier of (i) 90 days following the Participant’s Termination Date or (ii) the
date that is 2 ½ months from the end of the year in which the Participant has a
separation from service.

 

 

(d)

The Severance Pay determined pursuant to Section 4.1(a) above will be offset by
any amount paid to a Participant (but not less than zero) pursuant to the Worker
Adjustment and Retraining Notification Act (“WARN”), or any similar state law,
in lieu of notice thereunder.

 

 

(e)

If, at the time Severance Pay is to be made hereunder, a Participant is indebted
or obligated to an Employer or any affiliate, then such Severance Pay may, at
the discretion of the Committee, be reduced by the amount of such indebtedness
or obligation to the extent allowable under applicable federal or state law;
provided that an election not to offset shall not constitute a waiver of its
claim of such indebtedness or obligation, in accordance with applicable law.

 

 

(f)

Notwithstanding any provision in the Plan to the contrary, Severance Pay shall
be reduced by the amount of any other severance payments made by an Employer.

 

4.2

Withholding. A Participant shall be responsible for payment of any Federal,
Social Security, state or local taxes on Severance Pay under the Plan. The
Employer shall deduct from Severance Pay any Federal, Social Security, state or
local taxes which are subject to withholding, as determined by the Employer.

 

4.3

Management Approved Group Retention or Severance Pay Benefit. Notwithstanding
the foregoing, an Employee who terminates employment under the applicable
provisions of a management approved group retention or special severance pay
one–time program under the Global Business Plan shall receive Severance Pay in
accordance with the terms approved for such program and as set forth in an
Appendix to this Plan. Such Participant shall not be eligible to receive
Severance Pay under any other provision of this Plan, and nothing herein shall
be construed to entitle such Participant to severance pay under any other
severance plan of the Corporation, including, but not limited to, the
Kimberly-Clark Corporation Severance Pay Plan.

 

 

7

 


--------------------------------------------------------------------------------



 

 



ARTICLE V

 

PLAN ADMINISTRATION

 

SEVERANCE PAY PLAN COMMITTEE

 

5.1

Membership. Members of the Committee shall be appointed from time to time by,
and serve at the pleasure of, the Chief Executive Officer of the Corporation.
The Committee shall not receive compensation for its services. Committee
expenses shall be paid by the Corporation.

 

5.2

Powers. The Committee shall have all such powers as may be necessary to
discharge its duties hereunder, including, but not by way of limitation, the
power to construe or interpret the Plan, to determine all questions of
eligibility hereunder, to adopt rules relating to coverage, and to perform such
other duties as may from time to time be delegated to it by the Board. Any
interpretations of this Plan by persons other than the Committee or individuals
or organizations to whom the Committee has delegated administrative duties shall
have no effect hereunder. The Committee may prescribe such forms and systems and
adopt such rules and methods and tables as it deems advisable. It may employ
such agents, attorneys, accountants, actuaries, medical advisors, or clerical
assistants (none of whom need be members of the Committee) as it deems necessary
for the effective exercise of its duties, and may delegate to such agents any
power and duties, both ministerial and discretionary, as it may deem necessary
and appropriate. Notwithstanding the foregoing, any claim which arises under any
other plan shall not be subject to review under this Plan, and the Committee's
authority under this Article V shall not extend to any matter as to which an
Administrator under such Program is empowered to make determinations under such
plan. In administering the Plan, the Committee will be entitled, to the extent
permitted by law, to rely conclusively on all tables, valuations, certificates,
opinions and reports which are furnished by, or in accordance with the
instructions of, the Committee of each of the Programs, or by accountants,
counsel or other experts employed or engaged by the Committee.

 

5.3

Procedures. The Committee may take any action upon a majority vote at any
meeting at which all members are present, and may take any action without a
meeting upon the unanimous written consent of all members. All action by the
Committee shall be evidenced by a certificate signed by the chairperson or by
the secretary to the Committee. The Committee shall appoint a secretary to the
Committee who need not be a member of the Committee, and all acts and
determinations of the Committee shall be recorded by the secretary, or under his
supervision. All such records, together with such other documents as may be
necessary for the administration of the Plan, shall be preserved in the custody
of the secretary.

 

5.4

Rules and Decisions. All rules and decisions of the Committee shall be uniformly
and consistently applied to all Eligible Employees and Participants under this
Plan in similar circumstances and shall be conclusive and binding upon all
persons affected by them.

 

 

8

 


--------------------------------------------------------------------------------



 

 

5.5

Books and Records. The records of the Employers shall be conclusive evidence as
to all information contained therein with respect to the basis for participation
in the Plan and for the calculation of Severance Pay.

 

5.6

Claim Procedure. The Committee shall establish a procedure for handling all
claims hereunder and review of denied claims consistent with the provisions of
ERISA.

 

5.7

Committee Discretion.

 

 

(a)

Any action on matters within the discretion of the Committee, including but not
limited to, the amount of Severance Pay conferred upon a Participant, shall be
final and conclusive as to all Eligible Employees and other persons claiming
rights under the Plan. The Committee shall exercise all of the powers, duties
and responsibilities set forth hereunder in its sole discretion. Notwithstanding
anything in this Plan to the contrary, the Committee shall have the sole
discretion to interpret the terms of the Plan included but not limited to,
whether a termination is voluntarily or involuntary, whether a Participant’s
termination is for Cause, whether a Participant is offered a Comparable
Position, and whether Severance Pay shall be payable to any Participant under
this Plan.

 

 

(b)

Any increase in the amount of Severance Pay above the amount set forth in 4.1(a)
above may be authorized only by (i) the Committee, (ii) a Group President or
Senior Vice President of the Corporation with the endorsement of either the
Senior Vice President Global Human Resources or the Vice President Compensation
and Benefits or (iii) the Chief Executive Officer.

 

5.8

Plan Amendments. The Board may from time to time modify, alter, amend or
terminate the Plan. Any action permitted to be taken by the Board under the
foregoing provision may be taken by the Committee if such action:

 

 

(a)

is required by law, or

 

 

(b)

is estimated not to increase the annual cost of the Plan by more than
$1,000,000, or

 

 

(c)

is estimated not to increase the annual cost of the Plan by more than
$25,000,000 provided such action is approved and duly executed by the CEO.

 

Any action taken by the Board or Committee shall be made by or pursuant to a
resolution duly adopted by the Board or Committee and shall be evidenced by such
resolution or by a written instrument executed by such persons as the Board or
Committee shall authorize for that purpose.

 

The Board or Committee also shall have the right to make any amendment
retroactively which is necessary to bring the Plan into conformity with the Code
or which is otherwise permitted by applicable law. Any such amendment will be
binding and effective for the Employer.

 

Any action which is required or permitted to be taken by the Board under the
provisions of this Plan may be taken by the Management Development and
Compensation

 

9

 


--------------------------------------------------------------------------------



 

Committee of the Board or any other duly authorized committee of the Board
designated under the By-Laws of the Corporation. The Board, or any committee of
the Board, may authorize persons other than its members to carry out its
policies and directives subject to the limitations and guidelines set by it, and
may delegate its authority under the Plan.

 

5.9

Annual Reporting to the CEO. The Committee shall report to the CEO before
January 31 of each year all action taken by it hereunder during the preceding
calendar year.

 

5.10

Delegation of Duties. This Plan is sponsored by Kimberly-Clark Corporation. The
Committee reserves the right to delegate any and all duties to one or more
individuals or organizations. Any reference herein to any other entity or
person, other than the Committee or any of its members, which is performing
administrative services shall also include any other third party administrators.
The responsibilities of any third party administrator may be governed, in part,
by a separate administrative services contract.

 

5.11

Funding. Benefits shall be paid from the general assets of the Corporation.

 

ARTICLE VI

 

LIMITATIONS AND LIABILITIES

 

6.1

Non-Guarantee of Employment. Nothing contained in this Plan shall be construed
as a contract of employment between an Employer and a Participant, or as a right
of any Participant to be continued in the employment of his Employer, or as a
limitation of the right of an Employer to discharge any Participant with or
without Cause. Nor shall anything contained in this Plan affect the eligibility
requirements under any other plans maintained by the Employer, nor give any
person a right to coverage under any other Plan.

 

6.2

Non-Alienation. Except as otherwise provided herein, no right or interest of any
Participant or Beneficiary in the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, attachment, garnishment, execution, levy, bankruptcy, or any other
disposition of any kind, either voluntary or involuntary, prior to actual
receipt of payment by the person entitled to such right or interest under the
provisions hereof, and any such disposition or attempted disposition shall be
void.

 

6.3

Applicable Law. This Plan is construed under, to the extent not preempted by
Federal law, enforced in accordance with and governed by, the laws of the State
of Delaware. If any provision of this Plan is found to be invalid, such
provision shall be deemed modified to comply with applicable law and the
remaining terms and provisions of this Plan will remain in full force and
effect.

 

6.4

Notice. Any notice given hereunder is sufficient if given to the Employee by the
Employer, or if mailed to the Employee to the last known address of the Employee
as such address appears on the records of the Employer.

 

 

10

 


--------------------------------------------------------------------------------



 

 

6.5

Service of Process. The Plan Administrator shall be the designated recipient of
the services of process with respect to legal actions regarding the Plan.

 

6.6

No Guarantee of Tax Consequences. The Employer makes no commitment or guarantee
that any amounts paid to or for the benefit of a Participant under this Plan
will be excludable from the Participant's gross income for Federal, Social
Security, or state income tax purposes, or that any other Federal, Social
Security, or state income tax treatment will apply to or be available to any
Participant. It shall be the obligation of each Participant to determine whether
each payment under this Plan is excludable from the Participant's gross income
for Federal, Social Security, and state income tax purposes, and to notify the
Plan Administrator if the Participant has reason to believe that any such
payment is not so excludable.

 

6.7

Limitation of Liability. Neither the Employer, the Plan Administrator, nor the
Committee shall be liable for any act or failure to act which is made in good
faith pursuant to the provisions of the Plan, except to the extent required by
applicable law. It is expressly understood and agreed by each Eligible Employee
who becomes a Participant that, except for its or their willful misconduct or
gross neglect, neither the Employer, the Plan Administrator nor the Committee
shall be subject to any legal liability to any Participant, for any cause or
reason whatsoever, in connection with this Plan, and each such Participant
hereby releases the Employer, its officers and agents, and the Plan
Administrator, and its agents, and the Committee, from any and all liability or
obligation except as provided in this paragraph.

 

6.8

Indemnification of the Committee. The Employer shall indemnify the Committee and
each of its members and hold them harmless from the consequences of their acts
or conduct in their official capacity, including payment for all reasonable
legal expenses and court costs, except to the extent that such consequences are
the result of their own willful misconduct or breach of good faith.

 

 

 

11

 


--------------------------------------------------------------------------------



 

 

APPENDIX A

 

EMPLOYERS COVERED BY THE KIMBERLY-CLARK CORPORATION

GLOBAL BUSINESS PLAN SEVERANCE PAY PLAN

 

 

Employers

Participating Units

Avent, Inc.

All salaried and hourly non-organized employees, and hourly non-organized
employees at former Tecnol, Inc. facilities*

Ballard Medical Products

All salaried and hourly employees*

Kimberly-Clark Corporation

All salaried and hourly non-organized employees*

Kimberly-Clark Financial Services, Inc.

All salaried and hourly non-organized employees*

Kimberly-Clark Global Sales, Inc.

All salaried employees*

Kimberly-Clark International Services Corporation

All salaried and hourly non-organized employees except those who transfer to a
50% or less owned foreign subsidiary on a non-temporary basis*

Kimberly-Clark Michigan, Inc.

All salaried employees*

Kimberly-Clark Pennsylvania, LLC

All salaried employees*

Kimberly-Clark Worldwide, Inc.

All salaried and hourly non-organized employees*

 

Except as otherwise specified above, this Appendix A shall apply to an eligible
termination of employment after July 22, 2005 and prior to January 1, 2009.

 

*including those on temporary assignment at other employers or in other
classifications, but excluding employees on temporary assignment from another
Employer or classification.

 

12

 


--------------------------------------------------------------------------------



 

 

APPENDIX B

 

JACOBS ENGINEERING GROUP INC.

MANAGEMENT APPROVED GROUP RETENTION OR SEVERANCE PAY

UNDER SECTION 4.3 OF THE

KIMBERLY-CLARK CORPORATION GLOBAL BUSINESS PLAN

SEVERANCE PAY PLAN

 

Notwithstanding anything in this Plan to the contrary, a Participant who is
eligible for the Severance Pay provided for herein shall not be eligible for
Severance Pay under section 4.1 or under any other Appendix to the Plan.

 

1.

Eligibility: To be eligible for the Severance Pay provided for under this
Appendix B, a Participant must meet all of the following conditions:

 

 

(a)

A Participant who is otherwise ineligible for Severance Pay pursuant to Section
3.5(b) as a result of the Global Business Plan outsourcing to Jacobs Engineering
Group Inc. (“Jacobs”), and who is offered employment as a result of the Jacobs
outsourcing and accepts such employment to work for Jacobs as a consultant or
contractor;

 

 

(b)

such termination of employment from the Corporation must occur (i) after October
11, 2005 and (ii) prior to January 1, 2009, and (iii) on the last day of
employment prescribed for such individual by the Employer; and

 

 

(c)

such Participant executes a Separation Agreement and Full and Final Release of
Claims, in the form required by the Corporation, within the 45 day period
specified for such individual therein.

 

2.

Amount of Severance Pay: For each individual who is eligible for the Severance
Pay as provided in paragraph 1 above, such Participant shall receive Severance
Pay as set forth below:

 

 

(a)

A lump sum payment of five percent of Participant’s annual Earnings with the
Corporation on his Termination Date, payable as soon as practicable following a
Participant’s Termination Date, but no more than 90 days thereafter.

 

 

(b)

Should the Participant remain employed by Jacobs for twelve consecutive months
after beginning work at Jacobs, an additional lump sum payment of five percent
of Participant’s annual Earnings with the Corporation on his Termination Date.
Participant will receive this payment as soon as administratively feasible after
the date twelve months after Participant begins work at Jacobs.

 

 

 

 

 